DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LENARD T. JOHNSON,
                             Appellant,

                                    v.

                       BOBBY LOUIS JOHNSON,
                              Appellee.

                              No. 4D18-2676

                          [November 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No.
CACE17005453 (13).

   Marc Jay Tannen of Marc Jay Tannen, P.A., Boca Raton, for appellant.

   David J. Glantz of Broward Lawyers Care, Weston, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.